Skoglund, J.,
¶ 23. concurring. As the issue was not objected to, or argued on appeal, the majority does not address the sua sponte substitution of alternate charges at the disposition hearing on January 18,2011. While agreeingwith the majority opinion on the merits discussed therein, I write separately to express serious reservations about such unilateral action on behalf of the trial court.
¶ 24. A.C., a juvenile accused of indecent sexual behavior, was adjudicated as a minor in the family division pursuant to Vermont law governing juvenile proceedings. 33 V.S.A. § 5101 et seq. The original merits hearing was conducted on September 29, 2010. On October 19, 2010, the Franklin Family Division’s findings and conclusions stated that A.C. did commit the alleged delinquent act — to wit, lewd and lascivious conduct. 13 V.S.A. § 2601. Counsel for A.C. moved to reconsider an earlier motion to dismiss, alleging that the relevant evidence was not available to defendant, although in the possession of the State. The final disposition order — entered on January 18, 2011 — concluded that although the State’s case was insufficient to support a finding of lewd and lascivious conduct, the record did support a finding of a related but lesser delinquent act: prohibited acts. 13 V.S.A. § 2632. The trial court, after the close of evidence and testimony, changed the charges sua sponte to this lesser offense. Neither the State nor the defendant moved for such a substitution.
¶ 25. The decision to substitute charges came after all evidence was disclosed and the prior findings of lewd and lascivious conduct and delinquency were recorded. The issue presented is: how much discretion does a family court judge have to substitute, sua sponte, alternate charges, when the court’s findings do not support the original charge?
¶ 26. I start by recognizing what I assume was the good intention of the trial judge to keep alleged juvenile offenders like A.C. in the rehabilitative system. The provisions governing juvenile proceedings found in Title 33 of the Vermont Statutes do not aim to punish. Instead, such special guidelines for youthful offenders provide treatment and supervision for the developing child, while avoiding the stigma of criminal proceedings. See In re P.M., 156 Vt. 303, 310, 592 A.2d 862, 865 (1991); In re J.S., 140 Vt. 458, 468, 438 A.2d 1125, 1129 (1981). Recognizing the special status of juvenile offenders and the compelling interest of rehabilitation in lieu of criminal proceedings is vital to our public policy and our youth.
¶ 27. However, this is still a judicial system, and the ability of a trial judge to substitute alternate charges when the State’s charges no longer supported a finding of delinquency I find highly questionable. A defendant is charged, the evidence is presented with respect to that charge, and a decision is made as to whether the State has proven the offense. In juvenile adjudications, like criminal proceedings, the State must meet its burden for each element of the alleged delinquent act. The unique attributes of juvenile adjudications — the considerations *620for privacy, rehabilitation, and continuing supervision — do not shift this fundamental burden away from the State. Here, not only did the court change the charge, it failed to specify what prohibited act it found supported by the evidence. Given that § 2632 primarily focuses on prostitution, the only subsection that could possibly apply to the facts of this case is (a)(8), which states that “[a] person shall not... [e]ngage in prostitution, lewdness or assignation.” Prom this subsection the court apparently plucked “lewdness,” and decided the case on that basis. This is, to put it mildly, a stretch.